DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B and Sub-Species a in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that there are no method claims present.  This is not found persuasive because the Examiner notes that the Sub-Species are directed to the various structural embodiments which have features which may be applicable to the different method species.  An election of species is not improper simply because claims may be generic to a particular scenario.  As a restriction is necessary between the various structures it streamlines prosecution to also restrict between the method steps at the same time such that prosecution is held to a particular method and device consistently throughout prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/800,014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed Application does not appear to disclose the first and second chambers, movable body, or displacement mechanisms as recited for mixing.  Accordingly, claims 1-20 are not entitled to benefit of the prior application.
Information Disclosure Statement
The information disclosure statement filed August 31, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 116, 172, 178, 192, 200, 212, 232, and 244.  Applicant is encouraged to review the drawings and specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms first and second displacement mechanism should be present in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first and second displacement mechanism and an actuation assembly in claims 1, 6, 7, 11, 14, 15, and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms first and second displacement mechanism are not used in the specification as such it is not clear what structure is being provided to adequately perform the claimed function.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites “a fluid channel disposed within the movable body” however claim 14 already recites the housing comprising “a fluid channel” it is not clear if this is the same or a different fluid channel.  For purposes of the rejection it is taken as the same channel.

Claim limitation “first displacement mechanism and second displacement mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The terms first and second displacement mechanism are not used in the specification and as such there is a failure to associate a particular structure to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in view of Buchine et al. (US 2013/0178823 A1).
With regard to claims 1, 3, and 4 Sarnoff et al. teach a drug mixing system comprising: a housing (Fig. 10 member 512) containing a first chamber (Fig. 10 vial member 546) and a second chamber (Fig. 10 vial member 532); a wet component provided in the first chamber (Fig. 10 member 552, Col. 18 lines 58-60); a dry component provided outside the first chamber (Col. 18 lines 42-44); a movable body disposed between the first chamber and the second chamber (Fig. 10 member 542); and a first displacement mechanism, the first displacement mechanism being configured to cause movement of the wet component from the first chamber into the second chamber, thus causing the wet component and the dry component to mix thus resulting in a mixed medicament compound (see transition in Figs. 10 and 11 member 554, Col. 20 lines 10-15 and lines 26-29).  Sarnoff et al. do not specifically disclose the dry medicament is an epinephrine compound.  However, Buchine et al. teach epinephrine is a beneficial substance that is suitable and desirable as medicament to deliver as a dry component which must be mixed prior to injection as liquid epinephrine suffers from limitations regarding shelf-life and exposure limitations and providing it in a dry form helps ensure it is fresh and potent when used ([0015], [0016], [0019]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use epinephrine as the dry medicament in Sarnoff et al. as Buchine et al. teach epinephrine is a beneficial treatment substance and providing it as a dry substance is desired as this ensures freshness and potency.  
With regard to claim 2, see Figs. 10 and 11, needle 50 is provided with the movable body to provide a fluid channel within the body.
With regard to claim 7, the actuation assembly includes at least member 518 (Fig. 10, Col. 19 lines 41-52, Col. 20 lines 10-18).
With regard to claim 8, the intra-housing is taken to include at least 558 (Figs. 10 and 11).
With regard to claim 9, see needle 536 (Fig. 10), trigger 574 (Fig. 10), pre-stored energy source 564 (Fig. 10), and see the transition to Fig. 12 showing the displacement of the mixed compound (col. 20 lines 51-56).
With regard to claims 14, 16, and 17, Sarnoff et al. teach a drug mixing system comprising: a housing (Fig. 10 member 512) comprising a fluid channel disposed between a first chamber and a second chamber (Fig. 10 lumen of needle 50); a wet component provided in the first chamber (Fig. 10 member 552, Col. 18 lines 58-60);WIND-012-FT-CONT a dry component provided outside the first chamber (Col. 18 lines 42-44), a movable body disposed between the first chamber and the second chamber (Fig. 10 member 542), the movable body including a valve (Fig. 10 members 548 and pierceable tip of 550, see transition to Fig. 11, Col. 19 line 60-Col. 20 line 2); a first displacement mechanism, the first displacement mechanism being provided in association with the first chamber, the first displacement mechanism being configured to displace the wet component from the first chamber (see transition in Figs. 10 and 11 member 554, Col. 20 lines 10-15 and lines 26-29); and an actuation assembly in communication with the first displacement mechanism, whereupon actuation of the actuation assembly causes the first displacement mechanism to displace the wet component from the first chamber into the second chamber so as to mix with the dry component thus resulting in a mixed medicament compound (Fig. 10 at least member 518, 10, Col. 19 lines 41-52, Col. 20 lines 10-18).  Sarnoff et al. do not specifically disclose the dry medicament is an epinephrine compound.  However, Buchine et al. teach epinephrine is a beneficial substance that is suitable and desirable as medicament to deliver as a dry component which must be mixed prior to injection as liquid epinephrine suffers from limitations regarding shelf-life and exposure limitations and providing it in a dry form helps ensure it is fresh and potent when used ([0015], [0016], [0019]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use epinephrine as the dry medicament in Sarnoff et al. as Buchine et al. teach epinephrine is a beneficial treatment substance and providing it as a dry substance is desired as this ensures freshness and potency.  

Claim(s) 5, 6, 10, 11, 15, and 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in view of Buchine et al. (US 2013/0178823 A1) as applied to claims 3, 9, and 14 above, and further in view of Pickhard (US 2009/0131864 A1).
With regard to claims 5, 6, 10, and 11, member 542 extends partially into the second chamber but Sarnoff et al. do not disclose this member to extend partially into the first chamber.  However, Pickhard teaches an autoinjector with mixing in which the flow path between the two vials comprises a movable member which extends into both the first and second vials (see autoinjector embodiment in Fig. 8, Fig. 1 first chamber 12, second chamber 23, movable member 16, a first displacement member the proximal end of 17, and a second displacement member 11, generally see exemplary Figs. 4C and 8B showing the movable member extending into the chambers).  Such a movable member is beneficial in that it is able to be sterilized and aids in providing a system that is more sterile ([0010], [0011], [0065]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a transfer set including at least 16, 17, and 11 in Sarnoff et al. as in Pickhard in place of 550 and 542 as this would provide for a more sterile and sterilizable system and would yield the same predictable result of providing flow between the two vials upon actuation.  As combined, regarding claims 6 and 11, the noted first displacement member as provided by Pickhard is alternatively taken as the first displacement mechanism and the second displacement mechanism is provided as indicated above.
With regard to claims 15, 18, and 20, see needle 536 (Fig. 10), trigger 574 (Fig. 10), pre-stored energy source 564 (Fig. 10), and see the transition to Fig. 12 showing the displacement of the mixed compound (col. 20 lines 51-56).  Sarnoff et al. does not disclose a second displacement mechanism to displace the mixed medicament.  However, Pickhard teaches an autoinjector with mixing in which the flow path between the two vials comprises a movable member which extends into both the first and second vials (see autoinjector embodiment in Fig. 8, Fig. 1 first chamber 12, second chamber 23, movable member 16, a first displacement member the proximal end of 17, and a second displacement member 11, generally see exemplary Figs. 4C and 8B showing the movable member extending into the chambers).  Such a movable member is beneficial in that it is able to be sterilized and aids in providing a system that is more sterile ([0010], [0011], [0065]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a transfer set including at least 16, 17, and 11 in Sarnoff et al. as in Pickhard in place of 550 and 542 as this would provide for a more sterile and sterilizable system and would yield the same predictable result of providing flow between the two vials upon actuation.  As combined, this provides a moveable member, first displacement mechanism and second displacement mechanism as recited.
With regard to claim 19, the intra-housing is taken to include at least 558 (Figs. 10 and 11).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in view of Buchine et al. (US 2013/0178823 A1) as applied to claim 1 above, and further in view of Gomez et al. (US 3,724,460).
With regard to claims 12 and 13, Sarnoff et al. teach a device substantially as claimed and that the substances are mixed to reconstitute the dry substance but does not explicitly disclose the manner of mixing.  However, Gomez et al. teach that when mixing wet and dry substances the substances may be mixed via dissolution or suspension (Col. 1 lines 20 and 21).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dissolve or suspend the dry substance in Sarnoff et al. as Gomez et al. teach such are known equivalent means for reconstituting a dry substance and would yield the same predictable result and one of ordinary skill in the art would be able to select the best mode for delivery based on the particular substances being delivered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 12, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, and 18 of U.S. Patent No. 9,199,037 in view of Buchine et al. (US 2013/0178823 A1).  In some limitations the claims of the patent are more specific and the claims of the patent in some instances have a slight difference in wording, claims 1 and 14 of the instant application recites a first displacement mechanism whereas claims 1, 11, and 18 of the patent recites an actuation device and a portion of the movable member which carry out the function of the first displacement mechanism.  Claims 11 and 20 of the instant application recites the first and second displacement mechanisms are provided about a first and second end of the movable body which is what is recited in the patent.  The claims of the patent teach the limitations of the instant claims except reciting the that dry component includes epinephrine.  However, Buchine et al. teach epinephrine is a beneficial substance that is suitable and desirable as medicament to deliver as a dry component which must be mixed prior to injection as liquid epinephrine suffers from limitations regarding shelf-life and exposure limitations and providing it in a dry form helps ensure it is fresh and potent when used ([0015], [0016], [0019]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use epinephrine as the dry medicament as Buchine et al. teach epinephrine is a beneficial treatment substance and providing it as a dry substance is desired as this ensures freshness and potency.  
Claims 1-3, 7-12, 14, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 12, 18, 19, and 20 of U.S. Patent No. 10,195,361 in view of Buchine et al. (US 2013/0178823 A1). In some limitations the claims of the patent are more specific and the claims of the patent in some instances have a slight difference in wording, claims 1, 11, 14, and 15 of the instant application recite a first and second displacement mechanism and actuation assembly whereas claims 1, 12, 19, and 20 of the patent recite an intra-housing and a portion of the movable member which carry out the function of the first and second displacement mechanism and actuation assembly.  Claims 11 and 20 of the instant application recites the first and second displacement mechanisms are provided about a first and second end of the movable body which is what is recited in the patent.  Claims 8 and 19 of the instant application recite an intra-housing as part of the actuation assembly, evidencing the claims of the patent are more specific and therefore teach the limitations of the instant claims.  The delivery assembly of patent claim 12 is the same as the needle assembly of claims 9 and 15 of the instant application.  The claims of the patent teach the limitations of the instant claims except reciting the that dry component includes epinephrine.  However, Buchine et al. teach epinephrine is a beneficial substance that is suitable and desirable as medicament to deliver as a dry component which must be mixed prior to injection as liquid epinephrine suffers from limitations regarding shelf-life and exposure limitations and providing it in a dry form helps ensure it is fresh and potent when used ([0015], [0016], [0019]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use epinephrine as the dry medicament as Buchine et al. teach epinephrine is a beneficial treatment substance and providing it as a dry substance is desired as this ensures freshness and potency.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783